Exhibit 10.1

GLADSTONE LAND CORPORATION

UP TO $30,000,000 OF SHARES OF COMMON STOCK

EQUITY DISTRIBUTION AGREEMENT

December 27, 2019

Virtu Americas LLC

One Liberty Plaza

165 Broadway

New York, NY 10006

Ladies and Gentlemen:

GLADSTONE LAND CORPORATION, a Maryland corporation (the “Company”), and
GLADSTONE LAND LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Operating Partnership”), confirm their agreement (this “Agreement”) with Virtu
Americas LLC (“Virtu”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through or to Virtu, acting as agent
and/or principal, and pursuant to the Alternative Sales Agreements (as defined
below), up to an aggregate of $30,000,000 of shares (“Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”); provided,
however, that in no event shall the Company issue or sell through or to Virtu or
pursuant to the Alternative Sales Agreements such number or dollar amount of
Shares that would (a) exceed the number or dollar amount of shares of Common
Stock registered on the Registration Statement (defined below) pursuant to which
the offering is being made or (b) exceed the number of authorized but unissued
shares of Common Stock (the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitation set forth in this Section 1 on the number of Shares issued and sold
under this Agreement shall be the sole responsibility of the Company, and Virtu
shall have no obligation in connection with such compliance. The issuance and
sale of Shares through Virtu will be effected pursuant to the Registration
Statement (as defined below) filed by the Company with the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
Shares. The Company agrees that whenever it determines to sell Shares directly
to Virtu as principal it will enter into a separate written agreement in form
and substance satisfactory to both the Company and Virtu containing the terms
and conditions of such sale. Reference is made to the Controlled Equity
OfferingSM Sales Agreement among the Company, the Operating Partnership and
Ladenburg Thalmann & Co. Inc. (“Ladenburg”) and the Controlled Equity OfferingSM
Sales Agreement among the Company, the Operating Partnership and Cantor
Fitzgerald & Co. (“Cantor” and, collectively with Ladenburg, the “Alternative
Sales Agents”), each dated as August 7, 2015, as amended on April 13, 2017
(collectively, the “Alternative Sales Agreements”). For the avoidance of doubt,
the combined aggregate amount of Shares to be issued and sold pursuant to this
Agreement and Alterative Sales Agreements shall not exceed $30,000,000.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333- 217042), which was declared effective by the Commission on
April 12, 2017, including a base prospectus, relating to certain securities,
including the shares of Common Stock to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Shares to the base prospectus included as part of
such registration statement. “Prospectus Supplement” shall refer to the most
recent prospectus supplement relating to the Shares, filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act, in the form
first furnished by the Company to Virtu for use in connection with the offering
of the Shares, including the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act at the Applicable Time.
The Company will furnish to Virtu, for use by Virtu, copies of the prospectus
included as part of such registration statement, as supplemented



--------------------------------------------------------------------------------

by the Prospectus Supplement, relating to the Shares. Except where the context
otherwise requires, such registration statement, on each date and time that such
registration statement and any post-effective amendment thereto became or
becomes effective, including all schedules and documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) subsequently filed with the Commission pursuant
to Rule 424(b) under the Securities Act or deemed to be a part of such
registration statement pursuant to Item 12 of Form S-3 or Rule 430B of the
Securities Act, is herein called the “Registration Statement,” provided,
however, that the “Registration Statement” without reference to a time means
such registration statement as amended by any post-effective amendments thereto
as of the “new effective date” of the Registration Statement with respect to the
Shares within the meaning of paragraph (f)(2) of Rule 430B, including the
exhibits and schedules thereto at such time, the documents incorporated or
deemed to be incorporated by reference therein at such time pursuant to Item 12
of Form S-3 under the Securities Act and the documents and information otherwise
deemed to be a part thereof as of such time pursuant to Rule 430B. The base
prospectus, including all documents incorporated herein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, is herein called the “Prospectus.” The
Company may file one or more additional registration statements, including
pursuant to Rule 462(b) of the Securities Act (which shall be the Registration
Statement) from time to time that will contain a base prospectus and related
prospectus or prospectus supplement, if applicable (which shall be the
Prospectus Supplement), with respect to the Shares. Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System (“EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify Virtu by email notice (or other
method mutually agreed to in writing by the parties) containing the parameters
in accordance with which it desires the Shares to be sold, which shall at a
minimum include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one day and the minimum price below
which sales may not be made (a “Placement Notice”), a form of which containing
such minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 attached hereto (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from Virtu set forth on Schedule 2, as such Schedule 2
may be amended from time to time. The Placement Notice shall be effective upon
receipt by Virtu unless and until (i) in accordance with the notice requirements
set forth in Section 4, Virtu declines in writing by 9:30 a.m. (New York City
Time) on the Business Day following (x) the Business Day on which such Placement
Notice is delivered, if such Placement Notice is delivered on or prior to 5:00
p.m. (New York City Time) on such Business Day or the (y) the Business Day
following the Business Day on which such Placement Notice is delivered, if such
Placement Notice is delivered after 5:00 p.m. (New York City Time) on such
Business Day, to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold,
(iii) in accordance with the notice requirements set forth in Section 4, the
Company suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) this Agreement has been terminated under the
provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to Virtu in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3. It is expressly acknowledged and agreed that neither the Company
nor Virtu will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to
Virtu and Virtu does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein. In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 

- 2 -



--------------------------------------------------------------------------------

3. Sale of Placement Shares by Virtu. Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, Virtu, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Nasdaq Global Market (the “Exchange”), to sell such Placement Shares up to the
amount specified, and otherwise in accordance with the terms of such Placement
Notice. Virtu will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the other party set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the prices at which such
Placement Shares were sold, the gross proceeds from such sales, the compensation
payable by the Company to Virtu pursuant to Section 2 with respect to such
sales, and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by Virtu (as set forth in Section 5(a)) from
the gross proceeds that it receives from such sales. With prior consent of the
Company and subject to the terms of the Placement Notice, Virtu may sell
Placement Shares by any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. With prior consent
of the Company and subject to the terms of the Placement Notice, Virtu may also
sell Placement Shares by any other method permitted by law, including, but not
limited to, in privately negotiated transactions. The Company acknowledges and
agrees that (i) there can be no assurance that Virtu will be successful in
selling Placement Shares, and (ii) Virtu will incur no liability or obligation
to the Company or any other person or entity if it does not sell Placement
Shares for any reason other than a failure by Virtu to use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares as required under this Section 3. For the purposes
hereof, “Trading Day” means any day on which shares of Common Stock is purchased
and sold on the principal market on which the Common Stock is listed or quoted.

4. Suspension of Sales. The Company or Virtu may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2, as such Schedule may be amended from time
to time.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price tendered to Virtu for the
sale of Placement Shares, after deduction for (i) Virtu’s compensation for such
sales payable by the Company pursuant to Section 2 hereof, (ii) any other
amounts due and payable by the Company to Virtu hereunder pursuant to
Section 7(h) (Expenses) hereof, and (iii) any transaction fees imposed in
respect of such sales by any federal, state, local or foreign governmental or
regulatory commission, board, authority, agency, court, administrative or other
governmental body having jurisdiction over the Company (each, a “Governmental
Entity” and collectively, the “Governmental Entities”).

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Virtu’s or its designee’s account (provided Virtu
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely

 

- 3 -



--------------------------------------------------------------------------------

tradable, transferable, registered shares in good deliverable form. On each
Settlement Date, Virtu will deliver the related Net Proceeds in same day funds
to an account designated by the Company on, or prior to, the Settlement Date.
The Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date, in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) below, it will hold Virtu
harmless against any loss, claim, damage, or expense (including reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company; provided that under no circumstances will Virtu be
entitled to any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

(c) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Shares if, after giving effect to the sale
of such Placement Shares, the aggregate offering price of Shares sold pursuant
to this Agreement and the Alternative Sales Agreements would exceed the lesser
of (A) together with all sales of Shares under this Agreement and the
Alternative Sales Agreements, the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
and the Alternative Sales Agreements by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to Virtu in writing. Under no circumstances shall the Company cause or
request the offer or sale of any Shares pursuant to this Agreement at a price
lower than the minimum price authorized from time to time by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to Virtu in writing. Under no circumstances shall the
Company cause or permit the aggregate offering amount of Shares sold pursuant to
this Agreement, the Alternative Sales Agreements or any separate underwriting or
similar agreement covering principal transactions described in Section 1 of this
Agreement, to exceed the Maximum Amount. Further, under no circumstances shall
the Company cause or permit the aggregate offering amount of Shares sold
pursuant to this Agreement and the Alternative Sales Agreements to exceed any
applicable volume limitations set forth in the General Instructions to Form S-3.

6. Representations and Warranties of the Company and the Operating Partnership.
The Company and the Operating Partnership jointly and severally represent and
warrant to, and agree with, Virtu that as of the date of this Agreement and as
of each Applicable Time (as defined in Section 20(b)):

(a) The Registration Statement has (i) been prepared by the Company in
conformity with the requirements of Form S-3, as set forth in the General
Instructions thereto, of the Securities Act; (ii) been filed with the Commission
under the Securities Act; and (iii) become effective under the Securities Act.

(b) The Commission has not issued any order preventing or suspending the use of
the Prospectus or suspending the effectiveness of the Registration Statement,
and no proceeding or examination for such purpose has been instituted or, to the
Company’s knowledge, threatened by the Commission.

(c) The Company was not at the time of initial filing of the Registration
Statement and at the earliest time thereafter that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) of the Shares, is not on the date hereof and
will not be on the applicable Settlement Date an “ineligible issuer” (as defined
in Rule 405). The Company has been, and is, since the time of the initial
effectiveness of the Registration Statement eligible to use Form S-3 for the
offering of the Placement Shares.

(d) At the respective times that the Registration Statement became effective and
at each deemed effective date with respect to Virtu pursuant to Rule 430B(f)(2)
under the Securities Act, the Registration Statement complied and will comply in
all material respects to the requirements of the Securities Act. The Prospectus
will comply, in all material respects when filed with the Commission pursuant to
Rule 424(b) and as of each Applicable Time, to the requirements of the
Securities Act. The documents incorporated by reference in the Prospectus
conformed, and any further documents so incorporated will conform, in each case,
when filed with the Commission, in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder.

 

- 4 -



--------------------------------------------------------------------------------

(e) At the respective times that the Registration Statement and any amendment
thereto became effective, and at each deemed effective date with respect to
Virtu pursuant to Rule 430B(f)(2) of the Securities Act, the Registration
Statement did not, and will not, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Registration
Statement in reliance upon and in conformity with written information relating
to Virtu furnished to the Company in writing by Virtu expressly for inclusion
therein, it being understood that the only such information is that described in
Section 9(e) to this Agreement (the “Virtu Information”).

(f) The Prospectus will not, as of its date, and of each Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Prospectus in reliance upon and in conformity with the
Virtu Information.

(g) Each “issuer free writing prospectus” (a “Free Writing Prospectus”)
(including, without limitation, any road show that is a free writing prospectus
under Rule 433), as of the Applicable Time, did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Free Writing Prospectus in reliance upon and in conformity with the
Virtu Information.

(h) Any Free Writing Prospectus conformed or will conform in all material
respects to the requirements of the Securities Act on the date of first use, and
the Company has complied with all prospectus delivery and any filing
requirements applicable to such Free Writing Prospectus pursuant to the
Securities Act. The Company has not made any offer relating to the Shares that
would constitute a Free Writing Prospectus without the prior written consent of
Virtu. The Company has retained in accordance with the Securities Act all Free
Writing Prospectuses that were not required to be filed pursuant to the
Securities Act.

(i) Each of the Company and each of its “significant subsidiaries,” as such term
is defined in Rule 1-02 of Regulation S-K (“significant subsidiaries”), has been
duly organized, is validly existing and in good standing as a corporation or
other business entity under the laws of its jurisdiction of organization and is
duly qualified to do business and in good standing as a foreign corporation or
other business entity in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a material adverse change in
the business, properties, operations, earnings, shareholders’ equity, condition
(financial or otherwise) or prospects of the Company and of the subsidiaries
taken, as a whole (any such change a “Material Adverse Change”); each of the
Company and its significant subsidiaries has all power and authority necessary
to own or hold its properties and to conduct the businesses in which it is
engaged. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than (i) the subsidiaries listed
on Schedule 5 attached hereto and (ii) such other entities omitted from Schedule
5 which, when such omitted entities are considered in the aggregate as a single
subsidiary, would not constitute a “significant subsidiary” within the meaning
of Rule 1-02(w) of Regulation S-X.

(j) The Company has an authorized capitalization as set forth in the Prospectus,
and all of the issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
conform in all material respects to the description thereof contained in the
Prospectus and were issued in compliance with federal and state securities laws
and not in violation of any preemptive right, resale right, right of first
refusal or similar right. Except for the issuance of OP Units by the Operating
Partnership or other securities of the Company or its subsidiaries not required
to be disclosed pursuant to Form 8-K or as described in the Prospectus, there
are no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company or capital stock or other equity interest of any of its
subsidiaries. All of the issued and outstanding units of limited partner
interest in the Operating Partnership (the “OP Units”) have been duly authorized
and validly issued, and have been offered and sold in compliance with all
applicable laws (including, without limitation, federal or state securities
laws). The terms of the OP Units conform in all material respects to the
descriptions thereof contained in or incorporated by reference in the
Prospectus. Except as disclosed in the Prospectus, (i) no OP Units are reserved
for any purpose, (ii) there are no outstanding securities convertible into or
exchangeable for any OP Units, and (iii) there are no outstanding options,
rights (preemptive or otherwise) or warrants to purchase or subscribe for OP
Units or any other securities of the

 

- 5 -



--------------------------------------------------------------------------------

Operating Partnership. All of the issued shares of capital stock or other equity
interest of each wholly-owned subsidiary of the Company other than Operating
Partnership have been duly authorized and validly issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims, except for such liens,
encumbrances, equities or claims as would not have a Material Adverse Change.

(k) The Shares to be issued and sold by the Company through Virtu hereunder have
been duly authorized and, upon payment and delivery in accordance with this
Agreement, will be validly issued, fully paid and non-assessable, will conform
to the description thereof contained in the Prospectus, will be issued in
compliance with federal and state securities laws and will be free of statutory
and contractual preemptive rights, rights of first refusal and similar rights.

(l) The aggregate percentage interests of the Company and the limited partners
in the Operating Partnership are as set forth in the Prospectus as of the dates
specified therein.

(m) The Common Stock is registered pursuant to Section 12(b) of the Exchange Act
and are listed on the Exchange, and the Company has taken no action designed to,
or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from the Exchange,
nor has the Company received any notification that the Commission or the
Exchange is contemplating terminating such registration or listing.

(n) Each of the Company and the Operating Partnership has all requisite power
and authority to execute, deliver and perform their respective obligations under
this Agreement. This Agreement has been duly and validly authorized, executed
and delivered by the Company and the Operating Partnership.

(o) This Agreement has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company and the Operating Partnership,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(p) The execution, delivery and performance of this Agreement by the Company and
the Operating Partnership, the consummation of the transactions contemplated
hereby and the application of the proceeds from the sale of the Placement Shares
as described under “Use of Proceeds” in the Prospectus will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of,
impose any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject;
(ii) result in any violation of the provisions of the articles of incorporation
or bylaws (or similar organizational documents) of the Company or the Operating
Partnership; or (iii) result in any violation of any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or
assets, except, in the case of clauses (i) and (iii), as would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Change.

(q) No consent, approval, authorization or order of, or filing or registration
with, any court or governmental agency or body having jurisdiction over the
Company or the Operating Partnership or any of their properties or assets is
required for the execution, delivery and performance of this Agreement by the
Company and the Operating Partnership, the consummation of the transactions
contemplated hereby and the application of the proceeds from the sale of the
Placement Shares as described under “Use of Proceeds” in the Prospectus, except
for the registration of the Shares under the Securities Act and listing of the
Shares on the Exchange, such consents, approvals, authorizations, registrations
or qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the sale of the Shares through Virtu and as
would not reasonably be expected to have a Material Adverse Change.

 

- 6 -



--------------------------------------------------------------------------------

(r) There are no contracts, agreements or understandings between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.

(s) Except as otherwise disclosed in the Registration Statement and the
Prospectus, subsequent to the respective dates as of which information is given
in the Registration Statement or the Prospectus: (i) there has been no Material
Adverse Change, or any development that could reasonably be expected to result
in a Material Adverse Change; (ii) there have been no transactions entered into
by the Company or any of its subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiaries considered as one enterprise; and (iii) except for regular
quarterly distributions in amounts per share or per unit that are consistent
with past practice, there has been no dividend or distribution of any kind
declared, paid or made by the Company or the Operating Partnership, except for
dividends paid to the Company or other subsidiaries, on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.

(t) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Prospectus
comply as to form in all material respects with the requirements of Regulation
S-X under the Securities Act and present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby at the dates and for the periods indicated and
have been prepared in conformity with GAAP (as defined in Section 20(c)) applied
on a consistent basis throughout the periods involved. The interactive data in
eXtensible Business Reporting Language incorporated by reference in the
Prospectus fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto in all material respects. The Company’s ratios of earnings to
fixed charges and preferred stock dividends incorporated by reference in the
Registration Statement and the Prospectus have been calculated in material
compliance with Item 503(d) of Regulation S-K under the Securities Act.

(u) The pro forma financial statements incorporated by reference in the
Prospectus, if any, include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma adjustments reflect the proper
application of those adjustments to the historical financial statement amounts
in the pro forma financial statements incorporated by reference in the
Prospectus. The pro forma financial statements incorporated by reference in the
Prospectus comply as to form in all material respects with the applicable
requirements of Regulation S-X under the Securities Act.

(v) PricewaterhouseCoopers LLP (the “Accountant”), who has audited certain
financial statements of the Company and its consolidated subsidiaries, whose
report is incorporated by reference in the Prospectus, are and, during the
periods covered by their report, were an independent registered public
accounting firm within the meaning of the Securities Act and the Public Company
Accounting Oversight Board (“PCAOB”). To the Company’s knowledge, after due and
careful inquiry, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

(w) The Company and each of its subsidiaries have good and marketable title in
fee simple to all real property described in the Prospectus as owned by them
(the “Company Properties”) and good and marketable title to all personal
property reflected as owned in the financial statements that are part of the
Registration Statement and the Prospectus or described as owned by the Company
in the Registration Statement and the Prospectus, in each case free and clear of
all liens, encumbrances and defects, except such as are described in the
Prospectus or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries or such as would not result in a
Material Adverse Change; and all assets held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases,
with such exceptions as do not materially interfere with the use made and
proposed to be made of such assets by the Company and its subsidiaries.

 

- 7 -



--------------------------------------------------------------------------------

(x) The Company or its subsidiaries have an owner’s title insurance policy, from
a nationally recognized title insurance company licensed to issue such policy,
on each Company Property that insures the fee interest in the Company Property,
which policies include only commercially reasonable exceptions, and with
coverage in amounts at least equal to amounts that are generally deemed in the
Company’s industry to be commercially reasonable for each Company Property. All
such policies are in full force and effect.

(y) Each of the Company Properties complies with all applicable codes, laws and
regulations (including, without limitation, building and zoning codes, laws and
regulations and laws relating to access to each of the Company Properties),
except for such failures to comply that would not, in the aggregate, have a
Material Adverse Change; there does not exist any violation of any declaration
of covenants, conditions and restrictions with respect to the Company Properties
that would, singly or in the aggregate, have a Material Adverse Change; and the
Company has no knowledge of any pending or threatened condemnation proceeding,
zoning change or other proceeding or action that would reasonably be expected to
have a Material Adverse Change.

(z) The Company and each of its subsidiaries carry, or are covered by, insurance
from insurers of recognized financial responsibility in such amounts and
covering such risks as the Company believes is adequate for the conduct of their
respective businesses and the value of their respective properties and customary
for companies engaged in similar businesses in similar industries. All policies
of insurance of the Company and its subsidiaries are in full force and effect;
the Company and its subsidiaries are in compliance with the terms of such
policies in all material respects; and neither the Company nor any of its
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance; there are no claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that could not reasonably
be expected to have a Material Adverse Change.

(aa) The statistical, industry-related and market-related data included in the
Registration Statement and the Prospectus are based on or derived from sources
that the Company believes to be reliable and accurate in all material respects.

(bb) Neither the Company nor the Operating Partnership is, and at each
Applicable Time and, after giving effect to the offer and sale of the Placement
Shares and the application of the proceeds therefrom as described under “Use of
Proceeds” in the Prospectus, neither of them will be, required to be governed as
a registered “investment company” within the meaning of such term under the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

(cc) Except as disclosed in the Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property or assets of the Company or any of its subsidiaries is
the subject that would, in the aggregate, reasonably be expected to have a
Material Adverse Change or would, in the aggregate, reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
consummation of the transactions contemplated hereby; and to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.

(dd) There are no legal or governmental proceedings or contracts or other
documents of a character required to be described in the Registration Statement
or the Prospectus or, in the case of documents, to be filed as exhibits to the
Registration Statement, that are not so described and filed as required. Neither
the Company nor any of its subsidiaries has knowledge that any other party to
such contract, agreement or arrangement has any intention not to render full
performance as contemplated by the terms thereof; and that statements made in
the Prospectus insofar as they purport to constitute summaries of the terms of
statutes, rules or regulations, legal or governmental proceedings or contracts
and other documents, constitute accurate summaries of the terms of such
statutes, rules and regulations, legal and governmental proceedings and
contracts and other documents in all material respects.

 

- 8 -



--------------------------------------------------------------------------------

(ee) The Company and its subsidiaries own or possess sufficient trademarks,
trade names, patent rights, copyrights, domain names, licenses, technology,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted, except where the failure to own or possess such rights would not,
individually or in the aggregate, and the expected expiration of any of such
Intellectual Property Rights would not result in a Material Adverse Change.
Neither the Company nor any of its subsidiaries has received, or has any reason
to believe that it will receive, any notice of infringement or conflict with
asserted Intellectual Property Rights of others. The Company is not a party to
or bound by any options, licenses or agreements with respect to the Intellectual
Property Rights of any other person or entity that are required to be set forth
in the Time of Sale Information and are not described therein.

(ff) Except as described in the Prospectus, no relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, shareholders, customers or suppliers of the Company
or any of its subsidiaries, on the other hand, that is required to be described
by the Securities Act in the Prospectus which is not so described.

(gg) Except as disclosed in the Prospectus, no labor dispute by the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, in each case, that could reasonably be expect to result in
a Material Adverse Change.

(hh) The Company has no “employee benefit plans,” within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended.

(ii) The Company and each of its subsidiaries have filed all federal income tax
returns and all material state, local and foreign income and franchise tax
returns required to be filed through the date hereof, subject to permitted
extensions, and have paid all taxes shown to be due on such tax returns, and no
material tax deficiency has been determined adversely to the Company or any of
its subsidiaries, nor does the Company have any knowledge of any tax
deficiencies that could, in the aggregate, reasonably be expected to have a
Material Adverse Change.

(jj) Neither the Company nor any of its subsidiaries (i) is in violation of its
articles of incorporation or bylaws (or similar organizational documents), (ii)
is in default, and no event has occurred that would constitute such a default,
in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, license or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its properties or assets is subject or (iii) is in violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation or default could not, in the
aggregate, reasonably be expected to have a Material Adverse Change.

(kk) The Company (i) makes and keeps accurate books and records and (ii) to the
extent required by the Exchange Act and applicable accounting principles, will
maintain effective internal control over financial reporting as defined in Rule
13a-15 under the Exchange Act and a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of the Company’s financial
statements in conformity with GAAP and to maintain accountability for its
assets, (C) access to the Company’s assets is permitted only in accordance with
management’s general or specific authorization, (D) the recorded accountability
for the Company’s assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the Prospectus fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto in all material respects.

 

- 9 -



--------------------------------------------------------------------------------

(ll) (i) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act), (ii)
such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Company in the reports it will file
or submit under the Exchange Act is accumulated and communicated to management
of the Company, including its respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

(mm) There has been and is no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with the provisions of the Sarbanes-Oxley Act and the rules
and regulations promulgated in connection therewith.

(nn) Except as disclosed in the Registration Statement and the Prospectus, the
Company and each of its subsidiaries have such permits, licenses, patents,
franchises, certificates of need and other approvals or authorizations of
governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Prospectus, except for any of the foregoing that would
not, in the aggregate, reasonably be expected to have a Material Adverse Change;
each of the Company and its subsidiaries has fulfilled and performed all of its
obligations with respect to the Permits, and no event has occurred that allows
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
would not reasonably be expected to have a Material Adverse Change.

(oo) Except as disclosed in the Registration Statement and the Prospectus, the
Company and each of its subsidiaries (i) are, and at all times prior hereto
were, in compliance with all laws, statutes, regulations, ordinances, common
law, rules, orders, judgments, decrees, policies, permits or other legal
requirements of any governmental authority, including without limitation any
international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice of any
actual or alleged violation of or responsibility under Environmental Laws, or of
any potential liability for or other obligation concerning the presence,
disposal or release any Hazardous Material (as hereinafter defined), except as
would not qualify as a Material Adverse Change. Except as described in the
Prospectus, (A) there are no proceedings that are pending, or known to be
contemplated, against the Company or any of its subsidiaries under Environmental
Laws in which a governmental authority is also a party, (B) the Company and its
subsidiaries are not aware of any issues regarding compliance with Environmental
Laws, or liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of the Company and its subsidiaries, taken as a
whole, and (C) none of the Company and its subsidiaries anticipates material
capital expenditures relating to Environmental Laws. As used herein, “Hazardous
Material” means any pollutant, chemical, substance and any toxic, infectious,
carcinogenic, reactive, corrosive, ignitable or flammable chemical, or chemical
compound, or hazardous substance, material or waste, whether solid, liquid or
gas, that is subject to regulation, control or remediation under any
Environmental Laws, including without limitation, any quantity of asbestos in
any form, urea formaldehyde, toxic mold, PCBs, radon gas, crude oil or any
fraction thereof, all forms of natural gas, petroleum products or by-products or
derivatives.

(pp) The Company has obtained standard Phase I Environmental Audits with respect
to each of the Company Properties and, except as described in the Registration
Statement and the Prospectus: (i) the Company has not received any notice of,
and has no knowledge of, any occurrence or circumstance which, with notice or
passage of time or both, could give rise to a claim or liability under or
pursuant to any Environmental Law, which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Change; and (ii) none of
the Company Properties is included and, to the knowledge of the Company, none is
proposed for inclusion on the National Priorities List issued pursuant to the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980 by
the United States Environmental Protection Agency or, to the knowledge of the
Company, proposed for inclusion on any similar list or inventory.

 

- 10 -



--------------------------------------------------------------------------------

(qq) The Company is organized and operated in conformity with the requirements
for qualification and taxation as a real estate investment trust (a “REIT”)
under the Code, commencing with the taxable year ended December 31, 2013, and
the Company’s method of operation will enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code. The
Operating Partnership has been properly classified either as a partnership or as
an entity disregarded as separate from the Company for Federal income tax
purposes throughout the period from its formation through the date hereof. All
statements regarding the Company’s qualification and taxation as a REIT and
descriptions of the Company’s organization and proposed method of operation set
forth in the Prospectus are true, complete and correct in all material respects.

(rr) The Operating Partnership is not currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on its capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of its
property or assets to the Company or any other subsidiary of the Company, except
as contained in the Registration Statement and the Prospectus.

(ss) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, affiliate or other person associated
with or acting on behalf of the Company or any of its subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

(tt) The Company and its subsidiaries are and have been conducted at all times
in compliance with applicable provisions of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened, except, in each case, as would not
reasonably be expected to have a Material Adverse Change.

(uu) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(vv) The Company has not taken and will not take, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.

(ww) Any certificate signed by any officer of the Company or the general partner
of the Operating Partnership and delivered to Virtu in connection with the
offering of the Shares shall be deemed a representation and warranty by the
Company or the Operating Partnership, as the case may be, as to matters covered
thereby, to Virtu.

(yy) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and is listed on the Exchange, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting such shares from the
Exchange, nor has the Company received any notification that the Commission or
the Exchange is contemplating terminating such registration or listing. To the
Company’s knowledge, it is in compliance with all applicable listing
requirements of the Exchange.

(zz) All of the mortgages and/or deeds of trust described or identified in the
Registration Statement or Prospectus constitutes the valid and legally binding
obligation of the borrower thereunder (the “Borrower”), and are enforceable in
accordance with their terms and except as set forth in the Registration and
Prospectus. To the best of the Company’s and the Operating Partnership’s
knowledge, no Borrower is in default in

 

- 11 -



--------------------------------------------------------------------------------

the payment of any amounts due under any such mortgage and/or deed of trust and
no party thereto is in breach or default under any such agreement except where
such breach or default would not have a Material Adverse Change. Except as
described in the Registration Statement or the Prospectus or as would not result
in a Material Adverse Change, none of the mortgages and/or deeds of trust will
be (i) convertible (in the absence of foreclosure) into an equity interest in
the entity owning such Property or in the Company or any Subsidiary,
(ii) cross-defaulted to any other indebtedness of the Company or any
Subsidiaries, or (iii) cross-collateralized to any property or assets not owned
directly or indirectly by the Company or any of its subsidiaries.

(aaa) There are no contracts, letters of intent, terms sheets, agreements,
arrangements or understandings with respect to the acquisition or disposition by
the Company or any of its subsidiaries of the Properties that are required to be
described in the Registration Statement or the Prospectus and which have not
been described therein.

(bbb) No relationship, direct or indirect, exists between or among the Company
or its subsidiaries on one hand, and the directors, officers, stockholders,
partners, members, tenants or suppliers of the Company or its subsidiaries, on
the other hand, which is required by the rules of FINRA to be described in the
Registration statement or the Prospectus which is not described. Except as
disclosed in the Registration Statement or the Prospectus, the Company and its
subsidiaries has not, directly or indirectly, extended credit, arranged to
extend credit or renewed any extension of credit, in the form of a personal
loan, to or for any director or officer of the Company or its subsidiaries, or
to or for any family member or affiliate of any such director or officer.

(ccc) Neither the Company nor any of its subsidiaries nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law or of the character
required to be disclosed in the Registration Statement or the Prospectus.

(ddd) From the time of its initial filing of the registration statement to the
SEC effecting the initial public offering of the Company’s common stock through
the date hereof, the Company has been and is an “emerging growth company” as
defined in Section 2(a) of the Securities Act.

7. Covenants of the Company and the Operating Partnership. The Company and the
Operating Partnership, jointly and severally, covenant and agree with Virtu
that:

(a) Registration Statement Amendments; Payment of Fees. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by Virtu under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), (i) the Company will notify Virtu promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any comment letter from the Commission or any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information; (ii) the Company will prepare and file
with the Commission, promptly upon Virtu’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in Virtu’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by Virtu (provided however, that the
failure of Virtu to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect Virtu’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to Virtu within a reasonable period of time
before the filing and Virtu has not reasonably objected in writing thereto
(provided however, that (i) the failure of Virtu to make such objection shall
not relieve the Company of any obligation or liability hereunder, or affect
Virtu’s right to rely on the representations and warranties made by the Company
in this Agreement, and (ii) the Company has no obligation to provide Virtu any
advance copy of such filing or to provide Virtu an opportunity to object to such
filing if such filing does not name Virtu or specifically discuss the Placement
Shares as contemplated hereby) and the Company will furnish to Virtu at the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act (without reliance on
Rule 424(b)(8) of the Securities Act).

 

- 12 -



--------------------------------------------------------------------------------

(b) Notice of Commission Stop Orders. Promptly after it receives notice or
obtains knowledge thereof, the Company will advise Virtu of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Shares; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop or other
order or to obtain its withdrawal if such a stop or other order should be
issued.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Virtu
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply in all material
respects with the requirements imposed upon it by the Securities Act, as from
time to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Virtu to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement, or file a free writing prospectus applicable to, the Registration
Statement or Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Virtu under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and will
cooperate with Virtu to qualify the Placement Shares for sale under the
securities laws of such jurisdictions in the United States as Virtu reasonably
designates and to continue such qualifications in effect so long as required for
the distribution of the Placement Shares; provided however, that the Company
shall not be required in connection therewith to qualify as a foreign entity or
dealer in securities or file a general consent to service of process in any
jurisdiction.

(e) Filings with the Exchange. The Company will timely file with the Exchange
all material documents and notices required by the Exchange of companies that
have or will issue securities that are traded on the Exchange.

(f) Delivery of Registration Statement and Prospectus. The Company will furnish
to Virtu and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Virtu may
from time to time reasonably request and, at Virtu’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Virtu to the
extent such document is available to Virtu or the public on EDGAR.

 

- 13 -



--------------------------------------------------------------------------------

(g) Earnings Statement. The Company will timely file such reports pursuant to
the Exchange Act as are necessary to make generally available to its security
holders as soon as reasonably practicable, an earnings statement that satisfies
the provisions of the last paragraph of Section 11(a) and Rule 158 of the
Securities Act. “Earnings statement” and “make generally available” will have
the meanings contained in Rule 158 under the Securities Act.

(h) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation and filing of the Registration
Statement, including any fees required by the Commission, and the printing or
electronic delivery of the Prospectus as originally filed and of each amendment
and supplement thereto, in such number as Virtu shall deem necessary, (ii) the
printing and delivery to Virtu of this Agreement and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to Virtu, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to Virtu, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the qualification or exemption of the
Placement Shares under state securities laws, including filing fees, (vi) the
printing and delivery to Virtu of copies of any issuer Free Writing Prospectus
and the Prospectus and any amendments or supplements thereto in such number as
Virtu shall deem necessary, (vii) the preparation, printing and delivery to
Virtu of copies of the blue sky survey, if necessary, (viii) the fees and
expenses of the transfer agent and registrar for the Shares, and (ix) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares to be sold by it hereunder in accordance in all material respects
with the statements under the caption “Use of Proceeds” in the Prospectus.

(j) Notice of Other Sales. During each period commencing on the date on which
the Company has given an instruction to Virtu pursuant to Section 2 and ending
on the close of business of the Settlement Date of the last Placement Shares
sold pursuant to such instruction, the Company will not, without giving Virtu at
least two business days’ prior written notice specifying the nature of the
proposed sale and the date of such proposed sale, directly or indirectly offer
to sell, contract or agree to sell any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for shares of Common Stock,
whether through any agent or otherwise. If notice of a proposed transaction is
provided by the Company, Virtu may suspend activity of the transactions
contemplated by any Placement Notice for such period of time as may be requested
by the Company or as may be deemed appropriate by Virtu. This provision shall
not apply to (i) the Shares of Common Stock to be offered and sold through Virtu
pursuant to this Agreement, (ii) Shares of Common Stock issuable pursuant to the
Company’s dividend reinvestment plan as it may be amended or replaced from time
to time, (iii) issuance of Shares in connection with the conversion of any units
of the Operating Partnership, (iv) issuance of shares of the Company’s senior
common stock, par value $0.001 per share, (v) shares of the Company’s senior
common stock issued pursuant to the Company’s senior common stock dividend
reinvestment plan or (vi) Shares of Common Stock issuable to holders of the
Company’s senior common stock who elect to exchange their shares of senior
common stock into Shares of Common Stock, pursuant to the terms of the Company’s
offering of its senior common stock.

(k) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company tenders a Placement Notice, or sells Placement
Shares, advise Virtu as promptly as reasonably practicable prior to the delivery
of such Placement Notice, of any information or fact that would alter or affect
in any material respect any opinion, certificate, letter or other document
provided to Virtu pursuant to this Agreement.

(l) Due Diligence Cooperation. The Company and the Operating Partnership will
cooperate with any commercially reasonable due diligence review conducted by
Virtu or its agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior officers, upon reasonable notice during regular business
hours and at the Company’s principal offices, as Virtu may reasonably request.

 

- 14 -



--------------------------------------------------------------------------------

(m) Required Filings Relating to Placement of Placement Shares. The Company will
disclose in its quarterly reports on Form 10-Q, in its annual report on Form
10-K and/or in a Current Report on Form 8-K, the number of Placement Shares sold
to or through Virtu pursuant to this Agreement and the net proceeds received by
the Company with respect to such sales of Placement Shares pursuant to this
Agreement.

(n) Representation Dates; Certificate. On or prior to the date that the first
Shares are sold pursuant to the terms of this Agreement and each time the
Company (i) files the Prospectus relating to the Placement Shares or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 7(m) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of documents by reference into
the Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”); the Company and the
Operating Partnership shall furnish Virtu with a certificate, in the form
attached hereto as Exhibit 7(n) within three (3) Trading Days of any
Representation Date if reasonably requested by Virtu. The requirement to provide
a certificate under this Section 7(n) is hereby waived for any Representation
Date occurring at a time at which no Placement Notice is pending, which waiver
shall continue until the earlier to occur of the date the Company delivers a
Placement Notice hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date; provided
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
Virtu with a certificate under this Section 7(n), then before the Company
delivers the Placement Notice or Virtu sells any Placement Shares, the Company
and the Operating Partnership shall provide Virtu with a certificate, in the
form attached hereto as Exhibit 7(n), dated the date of the Placement Notice.

(o) Legal Opinion. On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company and the Operating
Partnership are obligated to deliver a certificate in the form attached hereto
as Exhibit 7(n) for which no waiver is applicable, the Company shall cause to be
furnished to Virtu written opinions of Bass, Berry & Sims PLC and Venable LLP
(“Company Counsel”), or other counsel satisfactory to Virtu, in form and
substance satisfactory to Virtu and its counsel, dated the date that the opinion
is required to be delivered; provided however, that in lieu of such opinions for
subsequent Representation Dates, counsel may furnish Virtu with a letter (a
“Reliance Letter”) to the effect that Virtu may rely on a prior opinion
delivered under this Section 7(o) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

(p) Comfort Letter. On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company and the Operating
Partnership are obligated to deliver a certificate in the form attached hereto
as Exhibit 7(n) for which no waiver is applicable, the Company shall cause its
independent accountants (and any other independent accountants whose report is
included in the Registration Statement or the Prospectus) to furnish Virtu
letters (the “Comfort Letters”), dated the date the Comfort Letter is delivered,
in form and substance satisfactory to Virtu, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(q) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Shares to be issued and sold pursuant to this Agreement other
than Virtu; provided, however, that the Company may bid for and purchase Common
Stock in accordance with Rule 10b-18 under the Exchange Act.

 

- 15 -



--------------------------------------------------------------------------------

(r) Insurance. The Company and the subsidiaries shall maintain, or caused to be
maintained, insurance in such amounts and covering such risks as is commercially
reasonable and customary for companies engaged in similar businesses in similar
industries, including but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes. The Company has no
reason to believe that it or any or its subsidiaries will not be able (i) to
renew its existing insurance coverage as and when policies expire or (ii) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not have a Material Adverse Effect.

(s) Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

(t) REIT Treatment. The Company currently intends to continue to elect to
qualify as a REIT under the Code and will use commercially reasonable efforts to
enable the Company to continue to meet the requirements for qualification and
taxation as a REIT under the Code for subsequent tax years that include any
portion of the term of this Agreement.

(u) Investment Company Act. The Company is familiar with the 1940 Act and will
in the future use its commercially reasonable efforts to ensure that the Company
and the Operating Partnership will not be an “investment company” within the
meaning of the 1940 Act.

(v) Securities Act and Exchange Act. The Company will use its reasonable best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.

(w) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance in writing by the Company and
Virtu in its capacity as principal or agent hereunder, neither Virtu nor the
Company (including its agents and representatives, other than Virtu in its
capacity as such) will, directly or indirectly, make, use, prepare, authorize,
approve or refer to any free writing prospectus relating to the Shares to be
sold by Virtu as principal or agent hereunder.

(x) Sarbanes-Oxley Act. The Company and the subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

(y) The Company shall maintain, at its expense, a registrar and transfer agent
for the Common Stock.

(z) The Company will use its commercially reasonable efforts to maintain the
listing of its Common Stock (including the Shares) on the Exchange.

8. Conditions to Virtu’s Obligations. The obligations of Virtu hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company and the
Operating Partnership herein, to the due performance by the Company and the
Operating Partnership of their respective obligations hereunder, to the
completion by Virtu of a due diligence review satisfactory to Virtu in its
reasonable judgment, and to the continuing satisfaction (or waiver by Virtu in
its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

 

- 16 -



--------------------------------------------------------------------------------

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other Governmental Entity
during the period of effectiveness of the Registration Statement, the response
to which would require any post-effective amendments or supplements to the
Registration Statement or the Prospectus; (ii) the issuance by the Commission or
any other Governmental Entity of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any material document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related Prospectus or such documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(c) No Misstatement or Material Omission. The Registration Statement and
Prospectus, and any amendment or supplement thereto, shall not contain any
material untrue statement of fact, or omit to state a material fact that is
required to be stated therein or is necessary to make the statements therein not
misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or the Operating Partnership or result in a Material
Adverse Change, or any development that could reasonably be expected to result
in a Material Adverse Change, or any downgrading in or withdrawal of the rating
assigned to any of the Company’s or the Operating Partnership’s securities
(other than asset backed securities) by any rating organization or a public
announcement by any rating organization that it has under surveillance or review
its rating of any of the Company’s or the Operating Partnership’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Virtu (without relieving the Company or the Operating Partnership of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

(e) Company Counsel Legal Opinion. Virtu shall have received the opinions of
Company Counsel required to be delivered pursuant Section 7(o) on or before the
date on which such delivery of such opinion is required pursuant to
Section 7(o).

(f) Agent Legal Counsel Opinion. Virtu shall have received from Squire Patton
Boggs (US) LLP, counsel for Virtu, such opinion or opinions, on or before the
date on which the delivery of the opinions of Company Counsel is required
pursuant to Section 7(o), with respect to such matters as Virtu may reasonably
require, and the Company shall have furnished to such counsel such documents as
they reasonably request for enabling them to pass upon such matters.

(g) Comfort Letter. Virtu shall have received the Comfort Letter required to be
delivered pursuant Section 7(p) on or before the date on which such delivery of
such letter is required pursuant to Section 7(p).

 

- 17 -



--------------------------------------------------------------------------------

(h) Representation Certificate. Virtu shall have received the certificate
required to be delivered pursuant to Section 7(n) on or before the date on which
delivery of such certificate is required pursuant to Section 7(n).

(i) No Suspension. Trading in the Shares shall not have been suspended on the
Exchange.

(j) Other Materials. On each date on which the Company and the Operating
Partnership are required to deliver a certificate pursuant to Section 7(n), the
Company and the Operating Partnership shall have furnished to Virtu such
appropriate further information, certificates and documents as Virtu may have
reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
and the Operating Partnership shall have furnished Virtu with such conformed
copies of such opinions, certificates, letters and other documents as Virtu
shall have reasonably requested.

(k) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l) Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.

(m) No Termination Event. There shall not have occurred any event that would
permit Virtu to terminate this Agreement pursuant to Section 11(a).

9. Indemnification and Contribution.

(a) Company and Operating Partnership Indemnification. The Company and the
Operating Partnership, jointly and severally, agree to indemnify and hold
harmless Virtu, the directors, officers, partners, employees and agents of Virtu
and each person, if any, who (i) controls Virtu within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Virtu (a “Virtu Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative expenses by any
Governmental Entity, legal and other expenses incurred in connection with, and
any and all amounts paid in settlement (in accordance with Section 9(c)) of, any
action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Virtu, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any Free Writing Prospectus approved by the Company in
accordance with Section 7(w) hereof, or in any application or other document
executed by or on behalf of the Company or the Operating Partnership or based on
written information furnished by or on behalf of the Company or the Operating
Partnership filed in any jurisdiction in order to qualify the Shares under the
securities laws thereof or filed with the Commission or (y) the omission or
alleged omission to state in any such document a material fact required to be
stated in it or necessary to make the statements in it not misleading; provided
however, that this indemnity agreement shall not apply to the extent that such
loss, claim, liability, expense or damage arises from the sale of the Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission made in reliance upon and in conformity with written
information relating to Virtu furnished to the Company in writing by Virtu
expressly for inclusion therein, which information initially consists solely of
the information specified in Section 9(e) hereof. This indemnity agreement will
be in addition to any liability that the Company or the Operating Partnership
might otherwise have.

(b) Virtu Indemnification. Virtu agrees to indemnify and hold harmless the
Company, its directors, each officer of the Company that signed the Registration
Statement, the Operating Partnership and each person, if any, who (i) controls
the Company or the Operating Partnership within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or is
under common control with the

 

- 18 -



--------------------------------------------------------------------------------

Company or the Operating Partnership (a “Company Affiliate”) against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 9(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or the Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
relating to Virtu furnished to the Company in writing by Virtu expressly for
inclusion therein, which information initially is limited to the information
specified in Section 9(e) hereof, or with respect to statements or omissions, or
alleged untrue statements or omissions, made in any Free Writing Prospectus used
by Virtu and not previously approved by the Company in accordance with
Section 7(w) hereof. This indemnity agreement will be in addition to any
liability that Virtu might otherwise have.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission to so notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (i) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (ii) the indemnified party has reasonably concluded (based
on advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (iii) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (iv) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company, the Operating Partnership
or Virtu, the Company and Virtu will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company or the Operating Partnership
from persons other than Virtu, such as persons who control the Company or the
Operating Partnership within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the

 

- 19 -



--------------------------------------------------------------------------------

Company, the Operating Partnership and Virtu may be subject in such proportion
as shall be appropriate to reflect the relative benefits received by the Company
and the Operating Partnership, on the one hand, and Virtu, on the other. The
relative benefits received by the Company and the Operating Partnership on the
one hand and Virtu on the other hand shall be deemed to be in the same
proportion as the total net proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by Virtu from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the Company
and the Operating Partnership, on the one hand, and Virtu, on the other, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Operating Partnership, on the one hand, or Virtu, on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Operating Partnership and Virtu agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), Virtu shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Virtu, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.

(e) The Company hereby acknowledges that the only information that Virtu has
furnished to the Company expressly for use in the Registration Statement, the
Prospectus or any Free Writing Prospectus (or any amendment or supplement
thereto) as of the date hereof is Virtu’s name and the information in paragraphs
nine and ten under the caption “Plan of Distribution” in the Prospectus, which
information may be updated from time to time in the future.

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company and the Operating Partnership of
Section 6 herein shall survive, as of their respective dates, regardless of
(i) any investigation made by or on behalf of Virtu, any controlling persons, or
the Company or the Operating Partnership (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

- 20 -



--------------------------------------------------------------------------------

11. Termination.

(a) Virtu shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred, that, in the reasonable judgment of Virtu, may materially
impair the ability of Virtu to sell the Placement Shares hereunder; (ii) the
Company or the Operating Partnership shall have failed, refused or been unable
to perform any agreement on its part to be performed hereunder; provided
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under Sections
7(n), 7(o), or 7(p), Virtu’s right to terminate shall not arise unless such
failure to deliver (or cause to be delivered) continues for more than thirty
(30) days from the date such delivery was required; or (iii) any other condition
of Virtu’s obligations hereunder is not fulfilled; or (iv), any suspension or
limitation of trading in the Placement Shares or in securities generally on the
Exchange shall have occurred. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(h)
(Expenses), Section 9 (Indemnification and Contribution), Section 10
(Representations and Agreements to Survive Delivery), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination.

(b) The Company and the Operating Partnership shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
their sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(h), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

(c) Virtu shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(h),
Section 9, Section 10, Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Virtu on the terms and subject to the conditions set forth
herein.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(h), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by Virtu or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Virtu, shall be delivered to Virtu Capital Markets at Virtu Financial, One
Liberty Plaza, 165 Broadway, New York, New York 10006, Attention: Virtu Capital
Markets, with copies to Squire Patton Boggs (US) LLP, 201 E. Fourth Street,
Suite 1900, Cincinnati, Ohio 45202, fax no. (513) 361-1201, Attention: James J.
Barresi, Esq.; or if sent to the Company or the Operating Partnership, shall be
delivered to Gladstone Land Corporation, 1521 Westbranch Drive, Suite 100,
McLean, Virginia 22102, fax no. (703) 287-5801, Attention: Chief Financial
Officer, with a copy to Bass, Berry & Sims PLC, 150 Third Avenue South, Suite
2800, Suite 2800, Nashville, Tennessee 37201, fax no. 615-742-2780, Attention:
Lori B. Morgan, Esq. Each party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose. Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day or, if such day is not a Business Day, on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
a nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Exchange and commercial banks in the City
of New York are open for business.

 

- 21 -



--------------------------------------------------------------------------------

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, the Operating Partnership and Virtu and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided
however, that Virtu may assign its rights and obligations hereunder to an
affiliate of Virtu without obtaining the Company’s consent.

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Shares.

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Virtu. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
(except Sections 5-1401 and 5-1402 of the New York General Obligations Law)
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17. Waiver of Jury Trial. The Company, the Operating Partnership and Virtu each
hereby irrevocably waives any right it may have to a trial by jury in respect of
any claim based upon or arising out of this Agreement or any transaction
contemplated hereby.

18. Absence of Fiduciary Relationship. The Company and the Operating Partnership
jointly and severally acknowledge and agree that:

(a) Virtu is acting solely as agent in connection with the public offering of
the Shares and in connection with each transaction contemplated by this
Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company, the Operating Partnership or any of
their respective affiliates, shareholders (or other equity holders), creditors
or employees or any other party, on the one hand, and Virtu, on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether Virtu has advised or is advising the
Company or the Operating Partnership on other matters, and Virtu has no
obligation to the Company or the Operating Partnership with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;

 

- 22 -



--------------------------------------------------------------------------------

(b) each of the Company and the Operating Partnership is capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated by this Agreement;

(c) neither Virtu nor any of its affiliates has provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;

(d) each of the Company and the Operating Partnership has been advised that
Virtu and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company or the Operating
Partnership and that Virtu has no obligation to disclose such interests and
transactions to the Company or the Operating Partnership by virtue of any
fiduciary, advisory or agency relationship; and

(e) each of the Company and the Operating Partnership waives, to the fullest
extent permitted by law, any claims it may have against Virtu or its affiliates,
for breach of fiduciary duty or alleged breach of fiduciary duty and agrees that
Virtu and its affiliates shall have no liability (whether direct or indirect) to
the Company or the Operating Partnership in respect of such a fiduciary claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company or the Operating Partnership, including shareholders, partners,
employees or creditors of the Company or the Operating Partnership.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or electronic transmission.

20. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

(a) “Agency Period” means the period commencing on the date that the first
Shares are sold pursuant to the terms of this Agreement and expiring on the
earliest to occur of (x) the date on which Virtu shall have placed the Maximum
Amount pursuant to this Agreement and (y) the date this Agreement is terminated
pursuant to Section 11.

(b) “Applicable Time” means each Representation Date, the date on which a
Placement Notice is given, any date on which Placement Shares are sold
hereunder, or such other time as agreed to by the Company and Virtu.

(c) “GAAP” means United States generally accepted accounting principles,
consistently applied.

[Signature Page Follows]

 

- 23 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company, the
Operating Partnership and Virtu, please so indicate in the space provided below
for that purpose, whereupon this letter shall constitute a binding agreement
among the Company, the Operating Partnership and Virtu.

 

Very truly yours, GLADSTONE LAND CORPORATION

By:   /s/ David Gladstone

Name: David Gladstone Title: Chairman & Chief Executive Officer

 

GLADSTONE LAND LIMITED PARTNERSHIP   By: GLADSTONE LAND PARTNERS LLC, its
General Partner

      



  By: GLADSTONE LAND CORPORATION, its Sole Member-Manager

By:   /s/ David Gladstone

Name: David Gladstone Title: Chairman & Chief Executive Officer

 

ACCEPTED as of the date first-above written: Virtu Americas LLC

By:   /s/ Jeffrey Lumby

Name: Jeffrey Lumby Title: Head of Virtu Capital Markets

[SIGNATURE PAGE]

GLADSTONE LAND CORPORATION – EQUITY DISTRIBUTION AGREEMENT

 

- 24 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

From:    [            ]

Cc:        [            ]

To:        [            ]

Subject: Equity Distribution-Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement among Gladstone Land Corporation (the “Company”),
Gladstone Land Limited Partnership and Virtu Americas LLC (“Virtu”) dated
December 27, 2019 (the “Agreement”), I hereby request on behalf of the Company
that Virtu sell up to [                ] shares of the Company’s common stock,
par value $0.001 per share, at a minimum market price of $                 per
share, during the time period beginning [month, day, time] and ending [month,
day, time].

[ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS SPECIFIC DATES ON WHICH
SHARES MAY NOT BE SOLD, THE MANNER IN WHICH SALES ARE TO BE MADE BY VIRTU,
AND/OR THE CAPACITY IN WHICH VIRTU MAY ACT IN SELLING SHARES (AS PRINCIPAL,
AGENT, OR BOTH)]

 

- Schedule 1 -



--------------------------------------------------------------------------------

SCHEDULE 2

VIRTU CAPITAL MARKETS

 

Jeff Lumby    jlumby@Virtu.com    646-682-6321 Joshua Feldman    jfeldman@
Virtu.com    646-682-6322 Conor Lumby    clumby@Virtu.com    646-682-6328

With copies to:

ATM@Virtu.com

GLADSTONE LAND CORPORATION

 

David Gladstone    david.gladstone@gladstonecompanies.com Lewis Parrish   
lewis.p@gladstoneland.com

 

- Schedule 2 -



--------------------------------------------------------------------------------

SCHEDULE 3

COMPENSATION

The Company shall pay to Virtu in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount up to three percent (3%) of the aggregate
gross proceeds from each sale of Placement Shares.

 

- Schedule 3 -



--------------------------------------------------------------------------------

SCHEDULE 4

FREE WRITING PROSPECTUS

None.

 

- Schedule 4 -



--------------------------------------------------------------------------------

SCHEDULE 5

SCHEDULE OF SUBSIDIARIES

Arizona

East Shelton Road, LLC

Reagan Road Willcox, LLC

Spot Road Dateland, LLC

California

Bear Mountain Arvin, LP

Broadway Road Moorpark, LLC

Calaveras Avenue Coalinga, LP

Cat Canyon Road Los Alamos, LP

Central Avenue Kerman, LP

Dalton Lane Watsonville, LLC

Diego Ranch Stanislaus, LP

Dufau Road Oxnard, LP

Espinosa Road Salinas, LP

Flint Avenue Hanford, LP

Greenhills Boulevard Chowchilla CA, LP

Jayne Avenue Huron, LP

Las Posas Camarillo CA, LP

Natividad Road Salinas, LLC

Naumann Road Oxnard, LP

Nevada Ranch Merced, LP

Olsen Road Snelling CA, LP

San Andreas Road Watsonville, LLC

San Juan Grade Road Salinas CA, LP

Santa Clara Avenue Oxnard, LP

Spring Valley Road Watsonville, LP

Sunnyside Avenue Madera, LP

Sutter Avenue Coalinga CA, LP

Sycamore Road Arvin, LP

Taft Highway Bakersfield, LP

West Beach Street Watsonville, LLC

West Gonzales Road Oxnard, LLC

Withers Road Napa CA, LP

Yolo County Line Road Arbuckle CA, LP

Colorado

Baca County Edler, LLC

Country Road 18 Holyoke CO, LLC

Gunbarrel Road Alamosa. LLC

Horse Creek Baca, LLC

JJ Road Pritchett, LLC

Delaware

Gladstone California Farmland GP, LLC

Gladstone Farmland GP, LLC

Gladstone Land Advisers, Inc.

Gladstone Land Limited Partnership

Gladstone Land Partners, LLC

Gladstone Lending Company, LLC

 

- Schedule 5 -



--------------------------------------------------------------------------------

Florida

Citrus Boulevard Stuart, LLC

Corbitt Road Immokalee, LLC

Immokalee Exchange, LLC

Keysville Road Plant City, LLC

Lithia Road Plant City, LLC

McIntosh Road Dover, LLC

Orange Avenue Fort Pierce, LLC

Owl Hammock Immokalee, LLC

Parrish Road Duette, LLC

Parrot Avenue Okeechobee, LLC

Plantation Road Marianna, LLC

Trapnell Road Plant City, LLC

Wauchula Road Duette, LLC

West Citrus Boulevard Stuart FL, LLC

Michigan

20th Avenue South Haven, LLC

38th Avenue Covert, LLC

Blue Star Highway Fennville MI, LLC

Cemetery Road Bangor, LLC

Van Buren Trail Covert MI, LLC

Nebraska

Highway 17 Wauneta NE, LLC

Holt County Stuart, LLC

Indian Highway Palisade NE, LLC

Rock County Bassett, LLC

Somerset Road Grant NE, LLC

North Carolina

Poplar Street Bladenboro, LLC

Oregon

Collins Road Clatskanie, LLC

Sequoia Street Brooks, LLC

Texas

Bunker Hill Road Dalhart TX, LP

North Bunker Hill Road Dalhart TX, LP

Washington

Oasis Road Walla Walla, LLC

 

- Schedule 5 -



--------------------------------------------------------------------------------

Exhibit 7(n)

OFFICER CERTIFICATE

[NAME], the duly qualified and elected                 , of GLADSTONE LAND
CORPORATION, a Maryland corporation (“Company”), does hereby certify in such
capacity and on behalf of the Company and of GLADSTONE LAND LIMITED PARTNERSHIP,
a Delaware limited partnership and the Company’s operating partnership (the
“Operating Partnership”), as applicable, pursuant to Section 7(n) of the Equity
Distribution Agreement dated December 27, 2019 (the “Sales Agreement”) among the
Company, the Operating Partnership and Virtu Americas LLC (“Virtu”), that to the
best of his or her knowledge:

(i) The representations and warranties of the Company and the Operating
Partnership in Section 6 of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or result in a Material Adverse
Change, are true and correct on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, and (B) to the extent such
representations and warranties are not subject to any qualifications or
exceptions, are true and correct in all material respects as of the date hereof
as if made on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof except for those representations and
warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii) The Company and the Operating Partnership have complied with all agreements
and satisfied all conditions on their part to be performed or satisfied pursuant
to the Sales Agreement at or prior to the date hereof (other than those
conditions waived by Virtu).

Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings ascribed to them in the Sales Agreement. Each of Bass,
Berry & Sims PLC, counsel to the Company, Venable LLP, Maryland special counsel
to the Company, and Squire Patton Boggs (US) LLP, counsel to Virtu, is entitled
to rely upon this certificate in connection with the respective opinions given
by such firms pursuant to Sections 7(o) of the Sales Agreement.

 

By:    

Name:   Title:  

Date:_______________________________

 

- Exhibit 7(n) -